Case 7:19-cv-05503-VB-PED Document 57-3 Filed 09/03/19 Page 1of5

Exhibit C
Case 7:19-cv-05503-VB-PED Document 57-3 Filed 09/03/19 Page 2 of 5

 

Sep 21 18 01:37p dennis 8452687538 p.1
SUPREME COURT OF NEW YORK
COUNTY OF ROCKLAND
x
VICTORIA MALONE :
Plaintiff,
Vv.
TOWN OF CLARKSTOWN,
TOWN OF CLARKSTOWN HIGHWAY _ :
DEPARTMENT, BRIAN LILLO, in his : NOTICE OF CLAIM
personal and official capacity, and FRANK :
DIZENZO, in his personal and official :
capacity, 3
Defendants. ;
x

 

To the attention of:
Town of Clarkstown
Town Attomey

10 Maple Avenue
New City, NY 10956

Please take notice that Victoria Malone, an employee of the Town of Clarkstown
Highway Department (the “Department’”’), claims damages against the Town of Clarkstown (the
“Town’’), the Town of Clarkstown Highway Department, Frank DiZenzo, in his personal and
official capacity as Superintendent of the Department, and Brian Lillo, in his personal and
official capacity as an employee of the Department, and in accordance with the requirements of
New York Municipal Law § 50-e, states as follows:

1, Claimant Victoria Malone is a 34-year-old woman residing at 135 West Nyack
Road, Apartment 48, Nanuet, NY 10954. Ms. Malone is an employee of the Department

holding the rank of Machine Equipment Operator (“MEQ”) II.

PAGE 1/4 * RCVD AT 9/21/2018 3:22:41 PM [Eastern Daylight Time] * SVR:FAX6/2 * DNIS:8051366 " C8ID:8452687538 * ANI: * DURATION (mm-ss):01-39
Case 7:19-cv-05503-VB-PED Document 57-3 Filed 09/03/19 Page 3 of 5

Sep 21 18 01:37p dennis 8452687538 p.2

2. Ms. Malone is represented by Catherine M. Foti and Miriam L. Glaser of
Morvillo Abramowitz Grand Iason & Anello P.C., 565 Fifth Avenue, New York, NY 10017.

3. , The claims of Ms, Malone include personal injury (including but not limited to
physical injury, intentional infliction of emotional distress, and corresponding lost income),
gender discrimination, and hostile work environment for consequential, reputational, crmotional,
and punitive damages to the extent permitted under state and federal Jaw.

4. Brian Lillo, a member of Ms. Malone’s work crew (the “tree crew”) who was also
senior to her in the Department hierarchy, has harassed and assaulted Ms. Malone both
physically and verbally because of her gender. Lillo has long been known to the Department,
including Frank DiZenzo, to be dangerous and unstable, having been repeatedly reprimanded for
provoking verbal altercations with members of the Department, and having been told by his
supervisors that the “next time” he acted out, he would be removed from the tree crew. Despite
their threats of discipline, the “next time” that Lillo provoked an incident, Department
supervisors, including Frank DiZenzo, failed to take any disciplmary action, much less remove
him from the tree crew,

5. Tn or about 2018, Lillo began taking out his physical aggression on Ms. Malone.
Most recently, on June 28, 2018, on or near the premises of the Highway Department, having
become angry that Ms. Malone had been assigned by their supervisor ta do a job that Lillo
preferred, Lillo kicked a chair at her and swung a chainsaw at her head. A supervisor for the tree
crew observed some or all of Lillo’s conduct toward Ms. Malone.

6. Ms. Malone has claims of gender discrimination, hostile work environment, equal
protection violations, and failure to protect in violation of federal and state law against all

defendants, including but not limited to Title VU of the Civil Rights Act of 1964, 42 U.S.C. §§

PAGE 2/4" RCVD AT 9/21/2018 3:22:41 PM [Eastern Daylight Time] * SVR:FAX6/2 * DNIS:8051366 * CSID:8452687538 * ANI: * DURATION (mm-ss):01-39
Case 7:19-cv-05503-VB-PED Document 57-3 Filed 09/03/19 Page 4of5

Re)
Sep 21 18 01:37p dennis 8452687538 p

1983 and 20006 et seg., New York State Human Rights Law § 290 et Seg., New York Labor Law
§ 200 et seq., and New York Civil Rights Law § 40 ef seg. The defendants’ illegal conduct
consists, inter alia, of engaging in, or permitting and/or causing others to engage in, a pattern of
adverse employment actions, hostile treatment, disparate treatment, and retaliatory actions

towards Ms. Malone.

7. Ms. Malone has tort claims against all defendants, including but not limited to
personal injury, assault and battery, negligence, negligent infliction of emotional distress, and
intentional infliction of emotional distress. Ms. Malone has suffered severe physical and
emotional repercussions from Lillo’s conduct, caused by sustained physical and emotional abuse.

8. By the conduct of the defendants, Ms. Malone is entitled to the following
damages: (i) consequential damages; (ii) reputational damages; (iii) emotional damages; (iv)
punitive damages; (v) lost wages; and (vi) attorneys’ fees, Asa result, Ms. Malone has suffered

monetary damages of an amount to be proved at trial. Thus, Ms. Malone claims damages against

defendants.

PAGE 2/4 7 RCVD AT 9/21/2018 3:22:41 PM [Eastern Daylight Time] * SVR:FAX6/2 " DNIS:8051366 * CSID:8452687538 * ANI: " DURATION (mm-ss):01-33
Case 7:19-cv-05503-VB-PED Document 57-3 Filed 09/03/19 Page 5of5

Sep 21 18 01:38p dennis

8452687538 p.4

I, Victoria Malone, am the Claimant in the above entitled action. I have read the

foregoing and know the contents thereof. The contents are true to the best of my own knowledge

except as to matters therein stated ta be alleged upon information and belief, and to those matters

I believe therm to be true.

State of New York
County of New York

Sworn to before me this
Al day of September, 2018

Notary Public

MALGORZATA MOSEJCZUK
Notary Public, State of New York
"10. O1MOG209868

Qualified in Rockland County Zz
Cammission Expires Aug. 3, 20Z|

Victoria Malong

1g

 

PAGE 4/4 * RCVD AT 9/21/2018 3:22:41 PM [Eastern Daylight Time] * SVR:FAX6/2 " DNIS:8051366 * CS1D:8452687538 * ANI: * DURATION (mim-ss):01-39
